Citation Nr: 0303827	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability, to include hearing loss and tinnitus.

2.  Entitlement to an extension beyond November 1, 1994, for 
a temporary total disability rating based on a period of 
convalescence. 

(The issue of entitlement to an increased disability rating 
for a service-connected left knee disorder will be the 
subject of a later decision)


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1994 and January 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).  

Procedural history

The veteran had active service from September 1989 to 
September 1993.  He served in Southwest Asia during the 
Persian Gulf War and was awarded the Combat Action Ribbon. 

In September 1993, the RO received the veteran's claim for 
service connection for a right shoulder disorder (claimed as 
a right shoulder injury), and for an ear disorder (claimed as 
tinnitus).  In a July 1994 rating decision, the RO granted 
service connection for a right shoulder disorder (denominated 
by the RO as right shoulder strain with tendonitis) and 
awarded a 10 percent rating.  The RO denied the claim for 
service connection for an ear disorder (denominated by the RO 
as an ear condition with tinnitus).  The veteran disagreed 
with the July 1994 rating decision, as to the denial of 
service connection for the left ear, in October 1994.  In a 
July 1995 statement, the veteran expressed disagreement as to 
the denial of his claim for hearing loss, which the Board 
interprets as an adequate and timely notice of disagreement 
as to both the left and right ears.  The statement of the 
case (SOC) was issued in October 1995, and the appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 1995.  



In February 1995, the RO received the veteran's claim for a 
temporary total rating for a period of convalescence for his 
shoulder disorder.  In a January 1996 rating decision, the RO 
granted the temporary total rating under provisions of 
38 C.F.R. § 4.30, effective from July 18, 1995 to September 
1, 1995.  The veteran disagreed with the January 1996 rating 
decision.  His appeal was perfected with the receipt of a 
statement from the veteran in October 1996.  In a November 
1996 rating decision, the veteran's period of convalescence 
was extended to November 1, 1995.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

In December 2000, the Board remanded the issues listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

The Board notes that although the veteran requested a Board 
hearing in February 1997, he specifically withdrew his 
request in an October 1997 letter, signed by him.  At that 
time, the veteran requested a RO hearing instead, which was 
held in February 1998.  A transcript of that hearing is of 
record.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a service connected 
left knee disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 
C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903].  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

Other issues

The Board observes that in the July 1994 rating decision, in 
addition to the issues listed above, the RO also denied 
service connection for PTSD, a right knee disorder, a low 
back disorder and a left hand disorder.  The veteran did not 
disagree with the denial of service connection for a left 
hand disorder; although the veteran disagreed with the rating 
decision as to the low back disorder, he did not perfect an 
appeal as to that issue.  

The veteran did perfect appeals as to the RO's denial of 
service connection for PTSD and a right knee disorder.  In 
July 2002, the RO issued a decision granting service 
connection for PTSD.  In October 2002, the RO granted service 
connection for a right knee disorder.  In light of the grant 
of the benefits sought on appeal,  those issues will be 
addressed no further in this decision.  Cf. Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement (NOD) must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level or effective date 
assigned for the disability].

By rating decision in March 1997, the RO denied the veteran's 
claims for service connection for left shoulder and right 
hand disabilities.  A timely notice of disagreement was 
received in the form of testimony presented at a RO hearing 
in February 1998, and a SOC was issued in September 1999.  
However, a timely substantive appeal was not filed by or on 
behalf of the veteran as to those two issues.  Accordingly, 
those issues are not in appellate status.  See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, the filing of a NOD initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].



FINDINGS OF FACT

1.  The veteran currently has tinnitus; he participated in 
combat and was exposed to noise during service; symptoms of 
tinnitus were noted during active military service; and he 
has complained of such symptoms continuously since service.

2.  The veteran does not have a diagnosed hearing loss 
disorder or ear disorder other than tinnitus.  Competent 
medical evidence does not reveal that any hearing loss or ear 
disorder other than tinnitus is causally related to an 
incident of his military service.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's right shoulder surgery in July 
1995 required convalescence beyond November 1, 1995.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).

2.  A hearing loss disorder or ear disorder other than 
tinnitus was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

3.  The criteria for the extension of a temporary total 
disability rating based on convalescence, beyond November 1, 
1995, have not been met.  38 C.F.R. § 4.30 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a bilateral ear disability, to include hearing loss and 
tinnitus.  He is also seeking an extension of a temporary 
total disability rating for his service connected right 
shoulder disorder.  

The Board initially notes that there is considerable 
confusion in the record as to the specifics of the veteran's 
ear claim.  The veteran originally filed his claim for 
tinnitus, without specifying which ear was involved, and 
without mentioning any other disability of the ear.  The RO 
denied the claim in July 1994 (denominated as an ear 
condition with tinnitus).  The veteran expressed disagreement 
only as to the left ear in October 1994.  In an April 1995 
rating decision, the RO denominated the issue as service 
connection for a left ear condition with tinnitus.  However, 
in a July 1995 statement, the veteran referred simply to 
hearing loss; and, in the October 1995 SOC, the RO returned 
to its original description of an ear condition with 
tinnitus.  In the November 1995 Form 9, the veteran again 
referred to an incident in service which involved only his 
left ear.  In November 1994, he stated that he had ringing in 
the left ear and was treated for a left ear condition in the 
service.  However, in the February 1998 hearing, the veteran 
was specifically asked which ear was causing him problems, 
and he said he had experienced a disability with the right 
ear, and that he had not experienced any problem with the 
left ear.  In a September 1999 rating decision, the RO 
changed its denomination of the issue to service connection 
for right ear hearing loss with a perforated tympanic 
membrane.  In December 2000, the Board remanded the issue, 
denominated by the Board as a bilateral ear disability, 
including hearing loss and tinnitus.  The Board will continue 
its December 2000 denomination of the issue on appeal, as 
listed above, and will address the veteran's contentions as 
to both ears.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a right ear disorder by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) (previously the Court of Veterans' Appeals) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the October 2002 SSOC the RO 
denied service connection for a right ear disorder based on 
the substantive merits of the claim.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 2000 Board remand, by the July 1994 and January 1996 
rating decisions, by the October 1995, April 1996 and 
September 1999 SOCs, and by the March 1996, November 1996 and 
October 2002 SSOCs, of the pertinent law and regulations and 
the need to submit additional evidence on his claims.  

After receiving the veteran's initial claim, in May 1994, the 
RO sent the veteran a letter describing the evidence it would 
obtain on the veteran's behalf and instructing him to submit 
other evidence.  

Significantly, a letter was sent to the veteran in February 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the February 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to the issues discussed in this 
decision, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.

In particular, in response to the Board's December 2000 
remand the veteran underwent VA examinations in October 2001, 
the results of which are reported below.  The veteran 
identified VA outpatient treatment records, and the RO 
requested and obtained these records.  As noted above, the RO 
sent the veteran a letter in February 2001 requesting 
additional evidence.  As of the October 2002 rating decision, 
the veteran had not responded to that request.  The RO 
requested and obtained the veteran's service medical records 
and pertinent outpatient treatment records.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in an October 1997 statement 
that he did not want a BVA hearing.  The veteran was afforded 
a personal hearing before a RO Hearing Officer, in February 
1998, the transcript of which is of record.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.
  
1.  Entitlement to service connection for a bilateral ear 
disability, to include hearing loss and tinnitus.

The veteran contends that he incurred an ear disability 
during service and that he has suffered symptoms such as 
ringing in the ears continuously since then.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 Vet. 
App. 488, 495-496 (1997).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley.

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 3 Vet. App. 9, 17-19 (1999), the Court reiterated that 
the 38 U.S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Factual background

Service medical records show that, in a September 1989 
emergency report, the veteran complained of bleeding in the 
left ear, not the right.  He stated that he could not hear 
from the left ear since 1/2 hour prior to treatment.  He had 
noticed blood coming from the ear.  He reported no pain.  On 
examination, the right ear was found to be clear.  The left 
ear showed evidence of blood drainage with white bubbles 
noted.  The veteran was referred to a hospital for further 
evaluation.  

The hospital report shows complaint of bleeding in the left 
ear.  The veteran denied a history of trauma.  He noted a 
muffled quality to his hearing.  He stated that he woke in 
the morning with difficulty hearing in his left ear.  On 
examination, blood was noted in the left external canal.  
Hearing was found to be intact bilaterally.  His left ear was 
cleared of wax and irrigated.  The tympanic membrane was not 
perforated.  An abrasion was noted in the left external canal 
and silver nitrate was applied.  

An October 1989 health record shows a finding of ears within 
normal limits.  

A March 28, 1990 health record shows complaints of a sore 
right ear.  The veteran stated that he had experienced blood 
in the right ear in September 1989 (as shown above, it was 
his left ear).  The examiner referred the veteran for an ear 
nose and throat (ENT) consultation.  In his assessment, the 
examiner questioned whether the cause was a perforated 
tympanic membrane or cholesteatoma.  His assessment was a 
chronic ear infection vs. cholesteatoma.  The veteran 
reported for the ENT consultation the following day.  The 
examiner noted a history of previous ear infections.  The 
examiner noted the provisional diagnosis of a chronic ear 
infection vs. cholesteatoma.  On examination, he noted 
cerumen impaction on the right, with the left within normal 
limits.  His final diagnosis was cerumen impaction in the 
right ear. 

An April 1991 health record shows a large plug removed from 
both ears.  Tympanic membranes were intact with no infection 
and no drainage.  A March 1992 health record shows clear 
external ear canals, and tympanic membranes clean and 
reflective.  A February 1993 health note shows the left canal 
with cerumen build up.  The examiner was unable to see the 
tympanic membrane.  The right tympanic membrane was noted as 
shiny, with a clear canal in the right.  A July 1993 health 
record shows both tympanic membranes with good light 
reflection.

Shortly prior to separation in July 1993, examination showed 
normal ears and eardrums.  Pure tone averages were as 
follows: 

		500 Hz	1000Hz	2000Hz	3000Hz	4000Hz
Right (dB)	00		00		05		10		05
Left (dB)	05		00		10		10		05

The report of medical history showed normal hearing, with a 
past history of bleeding noted.  

An August 1993 examination showed findings of ears normal, 
and drums not visualized due to cerumen impaction.  The 
following pure tone averages were recorded: 

		500 Hz	1000Hz	2000Hz	3000Hz	4000Hz
Right (dB)	00		00		00		10		05
Left (dB)	05		10		10		15		05

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that tinnitus was incurred during the veteran's 
period of active service.  The Board further finds that no 
other ear condition, including hearing loss, currently 
exists.

With respect to Hickson element (1), the Board notes that 
tinnitus has been the veteran's principal complaint.  
Although at times he has complained of a hearing loss, he has 
consistently described a high pitch in his ear that gives him 
the sensation of a hearing loss.  [See the veteran's 
testimony, contained in the transcript of his February 1998 
personal hearing.]  

The October 2001 VA examiner diagnosed a history of tinnitus, 
but did not comment on whether the veteran currently suffered 
from the disorder.  However, the September 2002 VA examiner 
did refer to current tinnitus.  A current diagnosis of 
tinnitus is therefore of record. 

However, the Board can identify no other ear-related 
diagnosis of record, including hearing loss.  The October 
2001 VA examiner found that the veteran's current otologic 
and audiometric examinations were normal.  Tympanometry was 
normal, with normal acoustic reflexes.  His speech reception 
and discrimination were perfect.  The following puretone 
averages were recorded:

		1000Hz	2000Hz	3000Hz	4000Hz	AVG
Right (dB)	0		5		15		5		6
Left (dB)	5		5		10		10		8

As described by the examiner, and shown in the regulations 
above, these findings are consistent with normal hearing and 
do not indicate a hearing loss disability for VA rating 
purposes.  

The Board acknowledges the veteran's statements that he 
experiences a perception of hearing loss; however, actual 
hearing loss is not shown or supported by the medical 
evidence.  It is well-established that although the veteran, 
as a layperson without medical training, may describe his 
perceived symptoms, he is not qualified to render medical 
opinions regarding the source of such symptoms, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For these reasons, the Board concludes that only a current 
diagnosis of tinnitus is shown by the evidence of record, and 
Hickson element (1) has been met as to tinnitus only.  

With respect to Hickson element (2), injury or disease in 
service, the veteran contends that he was exposed to noise in 
the service.  The veteran served in Southwest Asia during the 
Persian Gulf war and was awarded the Combat Action Ribbon.  
The veteran contends in a November 1995 VA Form 9 that he 
engaged in combat with the enemy and the evidence is 
consistent with this contention.  The Board finds that, based 
on the veteran's participation in combat and his presence in 
a combat environment during his military service, noise 
exposure during service can be conceded.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).

Moreover, an undated clinical record filed with the veteran's 
service medical records shows that the veteran complained of 
a ringing in his left ear, which would occur about once a day 
and would last for a few seconds.  

With respect to other disabilities of the ears, the Board 
notes that in his February 1998 hearing, the veteran 
contended that his right eardrum had been perforated in 
service, during basic training, and that silver nitrate was 
applied to repair it, but the injury resulted in a continuous 
infection.  In his November 1995 VA Form 9, the veteran 
stated that his ear was damaged.  The veteran's service 
medical records, which have been described in the factual 
background section above, document various acute ear 
problems. 

In short, Hickson element (2) has been satisfied.

Turning to Hickson element (3), despite the fact that the 
veteran was exposed to noise during service, the evidence 
still must show that some disability resulted from such 
exposure.  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory, supra.  

Following the veteran's discharge in August 1993, the veteran 
complained of symptoms of tinnitus immediately thereafter, in 
September 1993, and has consistently complained of such 
symptoms since that time.  

In September 2002, a VA opinion was obtained on the issue of 
whether noise exposure in service was likely the cause of the 
veteran's tinnitus.  The examiner stated that, as there was 
no documented tinnitus in the service, it is thus felt that 
his current tinnitus was not caused by acoustic trauma or any 
other exposure in the military. 

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

The Board notes that the VA examiner based his opinion on his 
understanding that there was no documented tinnitus in the 
service.  However, as noted above, the service medical 
records in fact do contain a complaint of a ringing in the 
left ear.  The Board finds it significant that the September 
2002 examiner did not discount or even address this evidence 
in his opinion.  Therefore, the underlying basis of his 
opinion, that there was no documented tinnitus in service, 
appears to be flawed.  As the examiner's opinion appears to 
be based on a mistake of fact, the Board attaches little 
weight of probative value to it.  

As noted above, the veteran has consistently reported 
experiencing symptoms of tinnitus continually after service.  
Under the provisions of 38 C.F.R. § 3.303(b), such continuity 
of symptomatology satisfies the nexus requirement.  See 
Savage v. Gober, 10 Vet. App. at 488, 495-496 (1997).  The 
Board therefore concludes that because the veteran currently 
has tinnitus, he was exposed to noise in service, symptoms 
consistent with tinnitus were noted in service, and the 
veteran has continuously complained of tinnitus since 
service, the evidence for and against his claim are in 
relative equipoise, and the benefit of the doubt as to 
element (3) is conceded.   See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

With respect to other claimed hearing and ear problems, there 
is no medical nexus evidence of record that purports to 
relate any such current symptoms or complaints to the 
veteran's service.  Therefore, Hickson element (3) is not 
satisfied as to these contentions.

In summary, the veteran has a current diagnosis of tinnitus, 
he was exposed to noise during service, symptoms of tinnitus 
were noted in the service medical records, and he has 
complained of tinnitus continuously since service.  All 
Hickson elements have been met, and service connection is 
accordingly granted for tinnitus.  

There is no current diagnosis of any other ear or hearing 
disability, and no such disability has been medically related 
to service.  Hickson elements (1) and (3) have not been met.  
The veteran's claim is denied to that extent.



2.  Entitlement to an extension beyond November 1, 1994, for 
a temporary total disability rating based on a period of 
convalescence. 

Factual background

The veteran underwent a right acromioplasty in July 1995 due 
to his service connected right shoulder disability.  A 
temporary total rating was awarded under the provisions of 
38 C.F.R. § 4.30 for a period of convalescence from July 18, 
1995 to September 1, 1995.  The veteran attempted to return 
to work on October 31, 1995, but was terminated from his 
employment.  He did not find another job until December 21, 
1995.  In a November 1996 rating decision, based on his 
attempt to return to work on October 31, 1995, the RO 
extended the period of convalescence to November 1, 1995.  

The veteran now contends that he was not ready to return to 
work when he attempted to on October 31, 1995, and he 
specifically requests an extension of the temporary total 
rating to December 20, 1995, the day before he secured 
another job.

Relevant law and regulations

Pursuant to 38 C.F.R. § 4.30 (2002), a total disability 
rating is assigned under paragraph (a)(1), (2) or (3) of 38 
C.F.R. § 4.30, effective the date of hospital admission and 
continuing for a period of 1, 2 or 3 months from the first 
day of the month following such hospital discharge.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. 

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 

(3) Immobilization by cast, without surgery, of one major 
joint or more. 

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: 

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) of this 
section. 

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer. 

38 C.F.R. § 4.30 (2002). 

Analysis

As stated above, a temporary total rating will be awarded 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Extensions 
of 1, 2 or 3 months may also be awarded.  38 C.F.R. § 4.30 
(2002).  

The Board has reviewed the evidence of record, and for 
reasons and bases explained below has concluded that an 
extension of the veteran's period of convalescence beyond 
November 1, 1995 is not warranted. 

The veteran contends that the medical evidence of record 
establishes that a six month period following surgery was 
contemplated by his physicians.  He stated during his October 
1996 hearing that he was told prior to surgery that it would 
require six months of recovery, and during the first three 
months he would not be moving his arm, but would slowly start 
getting into muscle training and then would gradually build 
the arm back up.  

In Felden v. West, 11 Vet. App. 427 (1998), the Court 
emphasized the importance which must be placed on statements 
from treating physicians about the duration of convalescence 
following surgery.  However, the veteran has pointed to no 
medical evidence to support his contention that such an 
extended recovery period was contemplated by any treating 
physician.  In fact, the July 1995 surgical report shows that 
the intended postoperative plan included physical therapy 
starting the day after discharge, with passive range of 
motion exercises for the first three weeks following surgery, 
with a sling applied, with the veteran up and ambulating.  
Active range of motion was to start after three weeks.  At 
discharge, the veteran was noted to be scheduled for physical 
therapy once a week for the following eight weeks.  At that 
time the veteran's passive range of motion on abduction was 
measured to 160 degrees, with pain through the last 30 
degrees.  Forward flexion was measured to 140 degrees, with 
pain through the last 20 degrees.  External rotation was 
measured to 40 degrees and internal rotation was measured to 
24 degrees, with no pain noted. 

At the initial physical therapy session, in July 1995, the 
veteran's active range of motion on abduction was measured to 
90 degrees, on forward flexion to 110 degrees.  External and 
internal rotation were found within normal limits.  In August 
1995 the veteran reported for a follow up examination.  His 
surgical wound was noted to be healed with no evidence of 
infection.  Range of motion was described as good.  The 
veteran was educated on wound care and limited movement and 
was not required to return for further examination.

As stated above, the veteran has pointed to no evidence to 
support a six month period of convalescence following 
surgery.  To the contrary, the evidence of record shows that 
an eight week convalescent period was contemplated at the 
time of discharge, and the post surgical medical evidence 
does not reveal any complications of surgery or recovery that 
would lead to the conclusion that a change in the medical 
estimates was indicated.

The veteran stated at the October 1996 hearing that he worked 
for a cable television company and was required to climb 
telephone poles.  He stated that he initially reported back 
to work on October 31, 1995, but did not feel able to lift 
and climb as his work required.  He contends that the company 
did not want to incur the liability of putting him in his 
former position, and they had nothing else to offer him, so 
he was let go.  He stated that he was unable to locate 
another job until December 21, 1995.  

The veteran argues that he should be given an extension of 
his temporary total disability rating based on the fact that 
he was terminated from the job he held at the time of his 
surgery, and could not secure another position until December 
21, 1995.  However, the length of convalescence needed is a 
purely medical question which requires medical evidence.  As 
a lay witness, the veteran's assertions that a longer period 
of convalescence was required lack the probative weight of a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Similarly, the Board cannot substitute its own 
medical judgment for clinical findings in determining the 
need for continued convalescence.  See Seals v. Brown, 8 Vet. 
App. 291 (1995).  

Here, there is no competent evidence from a medical 
professional supporting the need for an extension.  In this 
case, the only medical opinion as to the length of time 
needed for the veteran's convalescence comes from the post-
operative report and discharge summary.  These show an 
expectation of a maximum of eight weeks of recovery time, 
during which the veteran was expected to need physical 
therapy.  Indeed, the veteran stated in his hearing that he 
only attended physical therapy sessions a few times and did 
not complete the scheduled course of sessions.  He attributed 
this to transportation problems.  

The initial period of convalescence established by the RO was 
to terminate on September 1, 1995.  Following that, the 
veteran's rating was to return to a 10 percent level.  It 
appears from the veteran's own statements that he was in fact 
ready to report to work on October 31, 1995.  The RO extended 
the convalescent period to November 1, 1995.  Although the 
veteran contends that he was terminated due to an inability 
to fulfill the duties of his job, he has pointed to no 
competent medical evidence to support the contention that an 
additional period of convalescence was medically necessary.  

The veteran has specifically requested an extension to 
December 21, 1995.
It appears that this additional period represents the time 
required to locate another job following his initial return 
to work on October 31, 1995.  However, the necessity for 
additional convalescence during this period is unsupported by 
any medical evidence of record.    

In short, the veteran has presented no evidence, aside from 
his own statements, which suggests that a longer period of 
convalescence was required.  The veteran's statements are 
contradicted by the contemporaneous medical evidence of 
record.  A preponderance of the evidence accordingly weighs 
against the veteran's claim.
Consequently, the claim for an extension of the temporary 
total disability rating is  denied.

Because the evidence preponderates against the claim, the 
benefit of the doubt rule, 38 U.S.C.A. § 5107(b) (West Supp 
2002) and its accompanying regulation, 38 C.F.R. 3.102 
(2002), have no application in this case.  See Ortiz v. 
Principi, No. 01- 7006 (Fed. Cir. Dec. 17, 2001).  


ORDER

Service connection for tinnitus is granted.

Service connection for a hearing or ear disorder other than 
tinnitus is denied.

Entitlement to an extension of a temporary total rating based 
upon a period of convalescence later than November 1, 1995 is 
denied.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

